Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 1 of 6 PageID #: 148




                   EXHIBIT A
Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 2 of 6 PageID #: 149



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


  AIRWAIR INTERNATIONAL LTD.,                    Civil Action No. 1:19-cv-06189-LDH-RML
  a company of the United Kingdom,
                                                 Judge Robert M. Levy
         Plaintiff,

  vs.                                            [PROPOSED] CONFIDENTIALITY ORDER
  PRIMARK US CORPORATION,
  a Delaware corporation, PRIMARK
  LIMITED, an Irish limited company
  registered in England and Wales,

         Defendants.




        It is hereby ordered that the following provisions shall govern claims of confidentiality in

 these proceedings:

    (a) The following documents and information may be designated as “confidential” or

        “attorney’s eyes only” provided such documents are not public and have not previously been

        disclosed by the producing party to anyone except those in its employment or those retained
        by it [check all that apply]:

           √    Sensitive Commercial Data, such as confidential or proprietary research,

 development, manufacturing, or commercial or business information, trade secrets, special formulas,

 company security matters, customer lists, financial data, projected sales data, production data,
 matters relating to mergers and acquisitions, and pricing data.

           √    Sensitive Personal Data, such as personal identifiers, financial information, tax

 records, and employer personnel records.

                Medical and Legal Records, including medical files and reports.

                Non-public criminal history.

    (b) If any party believes a document not described in the above paragraph should nevertheless
Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 3 of 6 PageID #: 150



        be considered confidential, it may make application to the Court. Such application shall only

        be granted for good cause shown.

    (c) An attorney for the producing party may designate documents or parts thereof as confidential

        by stamping the word “confidential” or “attorney’s eyes only” on each page.

        If such information is provided in an answer to an interrogatory, the attorney may separately

 append the information to the main body of the interrogatory responses, mark such appendices

 ‘confidential,’ and incorporate by reference the appended material into the responses.

        At the time of a deposition or within 10 days after receipt of the deposition transcript, a party

 may designate as confidential specific portions of the transcript which contain confidential matters
 under the standards set forth in paragraph (a) above. This designation shall be in writing and served

 upon all counsel. No objection shall be interposed at deposition that an answer would elicit
 confidential information. Transcripts will be treated as confidential for this 10-day period. Any

 portions of a transcript designated confidential shall thereafter be treated as confidential in

 accordance with this order. The confidential portion of the transcript and any exhibits referenced
 solely therein shall be bound in a separate volume and marked “Confidential Information” by the

 reporter.

        (d) Documents designated “confidential” shall be shown only to the attorneys, parties,

             experts, actual or proposed witnesses, court personnel and other persons necessary to

             review the documents for the prosecution or defense of this lawsuit. Documents and
             information designated “confidential--attorney’s eyes only” shall be shown only to
             outside counsel of record in this litigation, as well as their employees, experts, and

             necessary court personnel to whom it is necessary to review the documents and
             information for the prosecution or defense of this lawsuit only. Each person who is

             permitted to see confidential or attorney’s eyes only documents shall first be shown a

             copy of this order and shall further be advised of the obligation to honor the confidential
             designation. Before confidential documents are shown to experts, actual witnesses, or

             proposed witnesses, each person must agree to be bound by this order by signing a
Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 4 of 6 PageID #: 151



             document substantially in the form of Exhibit A. If such person refuses to sign a

             document substantially in the form of Exhibit A, the party desiring to disclose the

             confidential information may seek appropriate relief from the Court. The parties agree
             that any discovery material produced in this litigation and designated as confidential or

             for attorney’s eyes only may only be used in connection with this litigation.

       (e)    Review of the confidential documents and information by counsel, experts, or

              consultants for the litigants in the litigation shall not waive the confidentiality of the

              documents or objections to production.

       (f)    The inadvertent, unintentional, or in camera disclosure of a confidential document and

              information shall not generally be deemed a waiver, in whole or in part, of any party’s
              claims of confidentiality. If at any time prior to trial, a producing party realizes that

              some portion(s) of the discovery material that the party produced should be designated
              as “confidential,” the party may so designate by apprising all parties in writing, and

              providing that the material has not already been published or otherwise disclosed, such

              portion(s) shall thereafter be treated as confidential under this order.

       (g)    If a party believes that a document designated or sought to be designated confidential

              by the producing party does not warrant such designation, the party shall first make a

              good-faith effort to resolve such a dispute with opposing counsel. In the event that such

              a dispute cannot be resolved by the parties, either party may apply to the Court for a
              determination as to whether the designation is appropriate. The burden rests on the

              party seeking confidentiality to demonstrate that such designation is proper.

       (h)    If any court filing incorporates confidential material or would reveal its contents, the

              portions of such filing shall be delivered to the Court in a sealed envelope prominently

              bearing the caption of this action and the label “Confidential. Filed Under Seal.”

              Counsel shall file under seal those and only those specific documents and that
              deposition testimony designated confidential, and only those specific portions of briefs,

              applications, and other filings that contain verbatim confidential data, or that set forth
Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 5 of 6 PageID #: 152



             the substance of such confidential information, unless independent good cause is

             demonstrated.

       (i)   Within a reasonable periodsixty (60) days after the conclusion of the litigation, all

             confidential material shall be returned to the respective producing parties or destroyed
             by the recipients along with written confirmation to the other party.

       (j)   In any application to the Court referred to or permitted by this Order, the Court may

             exercise discretion in determining whether the prevailing party in such a dispute may
             recover the costs incurred by it and, if so, the amount to be awarded.

       (k)   This Court shall retain jurisdiction over all persons subject to this Order to the extent

             necessary to enforce any obligations arising hereunder.


 Dated: November ____, 2020                   PILLSBURY WINTHROP SHAW PITTMAN LLP


                                              By:
                                                     Ari M. Berman
                                                     Kenneth E. Keller
                                                     Vijay K. Toke
                                              Attorneys for Plaintiff AirWair International Ltd.



 Dated: November ____, 2020                   WINSTON & STRAWN LLP


                                              By:
                                              Jennifer A. Golinveaux
                                              Attorneys for Defendants Primark Limited and
                                              Primark US Corporation

 IT IS SO ORDERED.



 Dated: ___________________
                                                      ROBERT M. LEVY
                                                      United States Magistrate Judge
Case 1:19-cv-06189-LDH-RML Document 21-1 Filed 11/10/20 Page 6 of 6 PageID #: 153




                                                 EXHIBIT A

         I have been informed by counsel that certain documents or information to be disclosed to me
 in connection with the matter entitled                                                        , case
 number                                                                                        _,
 have been designated as confidential. I have been informed that such documents or information
 labeled “confidential” are confidential by Order of the Court.
          I hereby agree that I will not disclose any information contained in such documents to any
  other person. I further agree not to use any such information for any purpose other than this
  litigation.




  Print Name:
  Sign Name:
  Dated:



 Signed in the presence of:
                                       (Attorney)




                                                    1
